UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7594



NICHOLAS J. QUEEN, SR.,

                                             Petitioner - Appellant,

          versus


EDWARD BRENNAN; J. JOSEPH CURRAN, JR., Attor-
ney General of the State of Maryland,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CA-95-859-WMN)


Submitted:   April 29, 1998                   Decided:   May 14, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicholas J. Queen, Sr., Appellant Pro Se. Jefferson McClure Gray,
OBER, KALER, GRIMES & SHRIVER, Towson, Maryland; Kathryn L. Grill,
SMITH, SOMERVILLE & CASE, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying Appel-

lant's Fed. R. Civ. P. 60(b) motion. We have reviewed the record

and the district court's opinions and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. Queen v. Brennan,
No. CA-95-859-WMN (D. Md. Oct. 23, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2